

117 S568 IS: Entity List Ver­i­fi­ca­tion Act
U.S. Senate
2021-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 568IN THE SENATE OF THE UNITED STATESMarch 3, 2021Mr. Scott of Florida (for himself, Mr. Cotton, Mr. Hawley, and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo require the Secretary of Commerce to certify, before removing an entity from the entity list, that the entity is no longer involved in activities contrary to the national security or foreign policy interests of the United States and that removing the entity from the list does not pose a threat to allies of the United States.1.Short titleThis Act may be cited as the Entity List Ver­i­fi­ca­tion Act.2.Certification required to remove entities from entity listThe Secretary of Commerce may not remove any entity from the entity list maintained by the Bureau of Industry and Security and set forth in Supplement No. 4 to part 744 of title 15, Code of Federal Regulations, until the Secretary certifies to Congress that—(1)the entity is no longer reasonably believed to be involved, or to be becoming involved, in activities contrary to national security or foreign policy interests of the United States; and(2)removing the entity from the entity list does not pose a threat to allies of the United States. 